Citation Nr: 1125635	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1974 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for a low back disability.

In October 2009, the Veteran testified at a travel board hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2010, the Veteran's claim for service connection for a low back disability was reopened and remanded to the RO via the Appeals Management Center in Washington, DC, for further development, specifically VA examination.

Subsequently, a Supplemental Statement of the Case was issued in October 2010.  However, since then the Veteran has submitted additional evidence without a waiver of RO review.  Therefore, the appeal is again REMANDED to the RO via the AMC.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran maintains that service connection is warranted for a low back disability, which he claims had its onset during active service.  As noted above, subsequent to the most recent Supplemental Statement of the Case issued in October 2010, the Board received additional relevant evidence.  This evidence pertains to the issue on appeal.  A waiver of consideration by the RO did not accompany these documents and the RO did not issue an Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304(c).  

Additionally, in its prior Remand, the Board requested that a VA medical examination be conducted and that an opinion be provided as to the etiology of the Veteran's current low back disability.  In February 2010, after examining the Veteran and reviewing the claims file, a VA physician in a well reasoned opinion, determined that the Veteran's low back disability was unrelated to his period of active service.  However, since then, as noted above, the Veteran has submitted additional evidence.  This evidence includes a statement from a nurse who states that the Veteran received back treatment in the early 1970's as a result of an injury sustained during his active duty service.  While the Board certainly does not find the prior examination report insufficient, the United States Court of Appeals for Veterans Claims (Court) held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In light of this additional statement from the private nurse, which was not reviewed by the VA physician in February 2010, a supplementary comment is needed concerning this additional evidence.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The RO/AMC must forward the claims file to the examiner who conducted the February 2010 VA examination (or a suitable substitute if this individual is unavailable) for an addendum concerning the etiology of the Veteran's low back disability.  The claims file and a copy of this Remand must be made available to the examiner for review.

Specifically, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is related to his period of active service, or to any incident therein.  

The examiner must specifically address the relevancy of the Veteran's statements as well as those of the professional and lay persons, and the other objective evidence of record.

In doing so, the examiner must consider the Veteran's statements (as well as the recent statement of the private nurse) regarding the onset and continuity of his symptomatology.  See Dalton, supra (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

The need for additional physical examination of the Veteran is left to the discretion of the VA examiner providing the requested opinion.

2.  The RO/AMC will then review the Veteran's claims file including the additional evidence and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


